Citation Nr: 1027775	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension (claimed as high 
blood pressure), including as secondary to a service-connected 
generalized anxiety disorder.  

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

3. Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Interpreter


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from October 1968 to 
April 1971.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from several rating actions of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  
In August 2006, the RO continued a current evaluation for an 
"anxiety reaction" at 50 percent disabling.  In August 2007, 
the RO denied claims for service connection for "arterial 
hypertension" and PTSD.  

The RO denied a claim for service connection for hypertension in 
July 1971.  The Veteran then filed a claim for hypertension as 
secondary to his service-connected generalized anxiety disorder 
in October 2006.  The RO adjudicated this claim as an original 
claim; however, the Board finds this claim is a new and material 
evidence claim.  In Robinson v. Peake, 21 Vet. App. 545 (2008), 
the United States Court of Appeals for Veterans Claims (Court) 
held that separate theories in support of a claim for benefits 
for a particular disability does not equate to separate claims 
for benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  The Court 
has determined that a final denial on one theory is a final 
denial on all theories; this applies when the Veteran originally 
applies for direct service connection, is denied and then files 
for the secondary service connection for the same disability.  
See, Velez v. Shinseki, 23 Vet. App. 199, 205-207 (2009).  

In February 2009, the Veteran testified before the undersigned at 
a Board hearing.  A copy of the transcript has been associated 
with the file.  


FINDINGS OF FACT

1. In a July 1971 decision, the RO denied service connection for 
hypertension.  

2. Evidence received since the July 1971 decision raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension, claimed as high blood pressure, 
including as secondary to service-connected generalized anxiety 
disorder.  

3. A clear preponderance of the evidence is against a finding 
that hypertension is related to service or the service-connected 
generalized anxiety disorder.  

4. The Veteran expressed his desire to withdraw his appeal for 
PTSD in February 2009 before a decision by the Board was issued 
on the claim.  

5. The Veteran's service-connected generalized anxiety disorder 
is manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: a flattened affect; impairment of short- and long-term 
memory; impaired judgment; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

CONCLUSIONS OF LAW

1. The July 1971 decision that denied service connection for 
hypertension is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2. Evidence received since the July 1971 decision is new and 
material and the service connection claim for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3. Hypertension was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and is not due 
to or the result of the service-connected generalized anxiety 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

4. The appeal seeking service connection for PTSD has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2009).  

5. The criteria for a disability rating in excess of 50 percent 
for generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In May 2006 and December 2006 letters, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In both letters, the Veteran was informed 
of the process by which effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) addressed the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The Veteran was given the rating criteria 
for the current ratings in effect in a September 2008 letter.  
The Board finds that the Veteran has received adequate notice 
regarding his increased rating claim.  

Without deciding whether the notice and development requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), have been satisfied 
in the present case regarding the new and material evidence 
claim, it is the Board's conclusion that the case does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  The Board is taking action favorable to the 
Veteran by reopening the claim of service connection for a 
bilateral knee disability.  See, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his or her 
claim.  38 U.S.C.A. 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his or her claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  Identified 
and available medical records have been secured.  The Veteran was 
given two VA examinations in conjunction to his increased rating 
claim and a VA examination regarding his hypertension claim.  

There are two August 1976 Social Security Administration (SSA) 
documents in the file; one of which references a "wholly 
favorable decision."  These documents have the Veteran's first 
and last name (which are common), but one lists a different 
social security number than the one listed on his DD 214 and VA 
medical records.  At an April 2007 decision review officer 
hearing, the Veteran stated he was never receiving SSA disability 
benefits (Transcript, p 7-8).  The Board finds that it is not 
necessary to remand to request SSA records in this case.  The 
duty to assist has been met.  

II. Legal Criteria and Analysis

New and Material Evidence Claim

The claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2009).  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether evidence 
is new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied the Veteran's claim of service connection for 
hypertension in July 1971 because he did not have a current 
disability of hypertension.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C. § 4005 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  The claim for entitlement to service connection 
for hypertension may be reopened if new and material evidence is 
submitted.  Manio, 1 Vet. App. 140.  

At the time of the July 1971 decision, the evidence in the claims 
file consisted of service treatment records and a June 1971 VA 
examination report.  The report showed hypertension was not found 
and his blood pressure reading was 110/78.  

Evidence received since the July 1971 decision includes private 
medical records, VA medical records, an January 2007 VA 
examination report, statements from the Veteran's family members, 
a statement from the Veteran (in his December 2006 appeal for a 
generalized anxiety disorder) and a February 2009 hearing 
transcript.  In particular, several VA treatment records 
(including the January 2007 VA examination report) have been 
submitted showing the Veteran has a current diagnosis of 
hypertension.  In his December 2006 appeal for an increased 
rating claim, the Veteran stated that his blood pressure has 
increased as his service-connected anxiety has worsened.  

The Board finds that new and material evidence has been received 
since the July 1971 rating decision.  Significant evidence 
includes the VA records showing a current diagnosis of 
hypertension and the Veteran's December 2006 appeal for a 
generalized anxiety disorder in which he stated his blood 
pressure has increased as his service-connected anxiety has 
worsened.  The credibility of evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence, either 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the service connection claim; it helps to show a 
current disability and to show continuity of symptomatology.  It 
raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  The evidence is considered new and 
material and the claim for service connection for hypertension is 
reopened.  

As the Board has determined that new and material evidence has 
been submitted for the Veteran's service connection claim for 
hypertension, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the 
Court suggested that it is generally proper to remand a case if a 
new law is being considered or if the RO did not consider the 
case on the merits.  

In this case, the RO adjudicated the Veteran's claim for 
hypertension on the merits; providing all appropriate notice as 
would be given for an original service connection claim and a 
secondary service connection claim.  He has been notified of the 
evidence necessary to establish the claim on the merits and what 
evidence VA would obtain and what evidence he needed to provide.  
The Veteran has provided argument addressing his claim on the 
merits and was given a hearing.  Accordingly, the Board finds 
that the Veteran would not be prejudiced by its review of the 
merits at this time.  See, Bernard, 4 Vet. App. at 394.  

Service Connection Claim for Hypertension

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for certain diseases, such as hypertensive 
vascular disease, may also be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  This 
presumption operates even though there is no evidence of such 
disease during the period of service.  Id.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
See 38 C.F.R. § 3.310 (2009).  

For VA compensation purposes, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101, note (1) (2009).  Also, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Id.  The 
regulations show that there is a difference between being 
diagnosed with hypertension and having hypertension that is 
compensable for VA purposes.  

Regulations provide that service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.  

In a recent case, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), the Federal Court reiterated that under 38 C.F.R. 
§ 1154(a) VA is required to give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit stated that under section 1154(a) lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: "(1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau, 492 F.3d at 1377.  The Board 
must do more than look for a medical nexus in adjudicating claims 
with lay evidence; it must also discuss competence and 
credibility.  

The United States Court of Appeals for Veterans Claims (Court), 
held that the Veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having right hip 
and thigh pain in service, reporting to sick call, being placed 
on limited duty, and undergoing physical therapy.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider the demeanor of the witness, internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).

In October 2006, the Veteran filed a claim for high blood 
pressure secondary to his service-connected generalized anxiety 
disorder.  In a December 2006 appeal for an increased rating 
claim, the Veteran stated that his anxiety caused high blood 
pressure.  He essentially contends that that his service-
connected generalized anxiety disorder caused his hypertension.  
At the February 2009 Board hearing, the Veteran seemed to be 
stating he was stressed out over one incident in service 
(Transcript, p 7-8), which gave him high blood pressure.  

In an undated statement, the Veteran's younger brother (E.O.) 
submitted a statement.  E.O. said he lived in New York.  The 
Veteran lived in New York as well, before the service.  After the 
service (the Veteran separated in 1971), the Veteran decided to 
move to Puerto Rico to live with their mother.  After awhile, 
their mother moved back to New York.  The Veteran stayed in 
Puerto Rico because it was more peaceful; in the city the sound 
of firecrackers or gun fire made him feel like he was in Vietnam.  
The Veteran's brother stated the Veteran was never a heavy 
drinker or a smoker, but that the Veteran smoked currently to 
calm his nerves.  Other lay statements submitted do not address 
the Veteran's high blood pressure or hypertension.  

Service treatment records show one isolated incident of high 
blood pressure.  An April 1971 service treatment record.  The 
Veteran complained of nervousness and his blood pressure reading 
was 162/110.  The Veteran stated he was in an argument with 
someone and that the argument made his blood pressure go up.  In 
his last battalion, the Veteran's blood pressure was always 
normal except when he was angry.  A physical examination was 
normal, but the impression was a viral illness.  Labile 
hypertension was to be ruled out upon return to the US.  Another 
April 1971 reading shows blood pressure of 130/85.  On his April 
1971 separation examination his blood pressure was shown to be 
120/70.  

At a June 1971 VA examination, the Veteran gave a history of 
hypertension, but it was not found on examination.  In March 1976 
private record, the Veteran's blood pressure was within normal 
limits (110/70).  

A January 2006 VA record showed the Veteran had uncontrolled 
hypertension.  He was noted to be an alcoholic and chronic 
smoker.  An emergency room record from the same month showed the 
Veteran complained of pain in his whole chest.  He arrived by 
ambulance.  His high blood pressure and emotional problems were 
noted.  A June 2006 VA examination report (for mental illness) 
showed that the Veteran was being treated for essential 
hypertension.  In August 2006, a VA nephrology consultation 
showed that the Veteran had renal failure, with the most likely 
the cause of hypertensive nephrosclerosis secondary to 
longstanding hypertension.  

In January 2007, the Veteran was given a VA examination to 
determine the etiology of his hypertension.  The claims file and 
medical records were reviewed.  The date of onset of hypertension 
was in 2005.  The Veteran described the January 2006 episode 
where he had to go to the emergency room.  The Veteran related 
that he had chest discomfort whenever he has a mood disturbance 
(for example, when he is scared).  Prior to December 2005, the 
Veteran was not going to any doctor.  His has renal disease, or 
nephrosclerosis, was noted.  The Veteran also had a history of 
hypertensive cardiovascular disease.  The Veteran has been a 
chronic smoker for 49 years.  He had a history of ethanolism 
prior to December 2005.  

The Veteran's blood pressure that day was within normal limits 
(138/80; 128/78; and 133/79).  Diagnostic and pulmonary tests 
were performed.  The Veteran was diagnosed with: arterial 
hypertension controlled with medications; left ventricular 
hypertrophy; chronic kidney disease; hypertensive nephrosclerosis 
secondary to longstanding hypertension; and hypertensive heart 
disease.  The examiner noted he was a chronic heavy smoker as he 
stated he went about 49 years smoking more than 20 cigarettes per 
day.  

The examiner opined that it was less likely than not that 
hypertension was due to or a result of the Veteran's mental 
illness (most often characterized as a general anxiety disorder, 
but variously called schizophrenia or depression).  The examiner 
stated mental disease and stress can temporarily elevate blood 
pressure during an acute phase of the disease.  However, the 
examiner was not aware of any medical literature that 
substantiates a claim that a mental disorder permanently elevates 
blood pressure.  On the other hand, the Veteran's hypertension 
was more likely related to the risk factors of being a chronic 
heavy smoker, ethanolism and his family history.  

The Board must address competency and credibility of lay 
statements.  The Veteran is competent to attest to the symptoms 
of his high blood pressure; which could include chest pain that 
was the impetus behind his trip to the emergency room in January 
2006.  He is also competent to state that he has chest discomfort 
when he feels emotional, as he did at the January 2007 
examination.  The Veteran did not exactly state this had been 
going on since service or even since his service-connected 
anxiety disorder was diagnosed.  To the extent that the Veteran 
relates he has a symptom of hypertension (chest pain) when he is 
emotional, he is credible.  His testimony is assigned limited 
weight.  

As mentioned above, 38 C.F.R. § 3.159(a)(2) provides that lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances.  There are no exact 
dates in E.O.'s statement, but it seems that the brother has not 
lived near the Veteran in a long time.  Therefore, it does not 
seem like he would have actual knowledge of the Veteran's regular 
smoking or drinking habits.  At any rate, the brother did not 
deny that the Veteran smoked and continues to do so.  His 
statement is assigned less weight.  

The Board finds that service connection is not warranted for 
hypertension on a direct or secondary basis.  The examiner 
reviewed the Veteran's claims file and medical records, 
interviewed the Veteran, and performed a physical examination as 
well as diagnostic tests.  The examiner's opinion provided 
adequate reasoning which addressed the question at hand and 
addressed the etiology of the Veteran's hypertension.  The 
examiner ruled out other causes for the Veteran's hypertension.  
The totality of the evidence in the file supports the examiner's 
findings as other records show the Veteran reported smoking and 
alcoholism (for example, see the Veteran's June 1971 VA 
examination).  Additionally, records show the Veteran was not 
diagnosed with hypertension until 2005 and it appears he was not 
symptomatic until about this time.  As a result, the Board finds 
the January 2007 VA examination report is the most probative 
piece of evidence in the file and that the examiner's opinion is 
support by the evidence in the claims file.  

The examiner did not directly address the April 1971 service 
treatment record that showed one instance of high blood pressure 
in service (although this record itself related the high blood 
pressure to a viral illness).  The service treatment records 
reflect that the Veteran was angry when his high blood pressure 
was taken and the Veteran alleged at his hearing that an incident 
in service permanently elevated his blood pressure.  The examiner 
addressed this contention when discussing the likely etiology of 
the hypertension; namely chronic heavy smoking, ethanolism and 
family history.  The examiner also explained that there is no 
support in medical literature that the Veteran's generalized 
anxiety disorder permanently elevates blood pressure.  The 
examiner essentially determined that it was unlikely that 
hypertension was directly related to service or his service-
connected psychiatric disability.  As a result, service 
connection is not warranted.  

There is also no showing that the Veteran had hypertension within 
one year of service (as the June 1971 VA examination shows).  The 
presumption of 38 U.S.C.A. § 1112 does not apply.  A clear 
preponderance of the evidence is against the Veteran's claim for 
service connection for hypertension and the benefit-of-the-doubt 
rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  

Service Connection Claim for PTSD

For the Veteran's PTSD claim, VA regulation provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2009); Hanson v. Brown, 9 Vet. App. 29, 31 
(1996) (When a claim is withdrawn by a veteran, it ceases to 
exist; it is no longer pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).  

At the February 2009 Board hearing, the Veteran made clear he 
intended to withdraw the issue of service connection for PTSD.  
(Transcript, p 2.)  The statements during the hearing were 
transcribed and reduced to writing.  His withdrawal of this issue 
was valid.  Once the Veteran withdrew this issue, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to review 
the claim for service connection.  38 U.S.C.A. § 7105(d)(5) (West 
2002).  

Increased Rating Claim for Generalized Anxiety Disorder

The Veteran has filed an increased rating claim for his service-
connected generalized anxiety disorder.  Disability evaluations 
are determined by the application of a schedule of ratings which 
is based, as far as can practicably be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Each service-connected disability is 
rated on the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2009).  In exceptional cases, an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, there 
generally must be a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In accordance with the rating schedule, generalized anxiety 
disorder is evaluated under the general rating formula for mental 
disorders.  Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 
(2009), a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating criteria 
for evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the criteria 
listed in the general rating formula.  Sellers v. Principi, 
372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  The Court has recognized that a 
Global Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, 
the Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

The evidence of records shows the Veteran's generalized anxiety 
disorder is manifested by occupational and social impairment with 
reduced reliability and productivity.  This is shown by symptoms 
such as: a flattened effect; impairment of short- and long-term 
memory; and impaired judgment; all of which were shown in the 
June 2006 VA examination report.  Disturbances of motivation and 
mood were shown in a September 2006 Ponce psychiatric evaluation 
and in other records.  Difficulty in establishing and maintaining 
effective work and social relationships is shown by the medical 
records, the Veteran's statements and other lay statements in the 
file.  The record as a whole shows the Veteran's disability is 
contemplated by the 50 percent disability evaluation under 
38 C.F.R. § 4.130, DC 9411.  

Although occupational and social impairment with reduced 
reliability and productivity best approximates the Veteran's 
disability picture, the Veteran does not manifest speech problems 
or panic attacks.  See the June 2006 VA examination report.  
Other records also do not show these symptoms.  

The Veteran's GAF scores ranged from 50 in a June 2006 VA 
examination report to 75-80 in an August 2007 VA psychiatry 
report.  Most GAF scores were in the 55 to 60 range.  As 
mentioned, GAF scores supplement and do not replace the general 
rating formula criteria.  Sellers, 372 F.3d at 1326-27 and 
Mauerhan v. Principi, 16 Vet. App. at 442.  A score between 41 
and 50 indicates serious symptoms or any serious impairment in 
social occupational functioning.  Scores between 51 to 60 show 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  Scores between 61 and 70 reflect mild 
symptoms.  For scores from 71 to 80, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors.  

The Board finds the Veteran does not truly manifest symptoms of 
occupational and social impairment with deficiencies in most 
areas (such as work, school, family relations, judgment, 
thinking, or mood) or the criteria needed for an increased rating 
of 70 percent.  Such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; illogical, 
obscure or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; spatial disorientation; difficulty in adapting 
to stressful circumstances; and the inability to establish and 
maintain effective relationships are not exhibited.  The 
100 percent rating criteria are also not present; there were no 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or any of those indicators.  As a result, an increased 
rating is not warranted.  

Some symptoms of the 70 percent rating were found, but the Board 
does not find that this rating approximates the Veteran's 
disability picture.  For example, in the June 2006 VA examination 
report, the examiner noted that the Veteran exhibited poor 
impulse control and there was some indication that the Veteran 
neglected personal appearance or hygiene.  The neglect of the 
Veteran's personal appearance was noted at the October 2008 VA 
examination as well.  Yet, as stated above, the evidence shows 
that many symptoms that typify the 70 percent rating were not 
found.  For example, statements submitted by the Veteran's family 
members demonstrate that he is able to establish and maintain 
effective relationships even though he lives alone.  The evidence 
shows a 50 percent evaluation is appropriate for the Veteran.  

The Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, 21 Vet. App. 505.  The 
Veteran's service-connected generalized anxiety disorder has not 
shown to be more than 50 percent disabling and as a result he is 
not entitled to a staged rating.  

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  No hospitalization for 
generalized anxiety disorder is shown.  At the June 2006 VA 
examination, the Veteran reported being able to work for brief 
periods only and also reported not working due to his nervous 
condition.  At the October 2008 VA examination, the Veteran 
stated he had last worked as a security guard in 1989.  When 
asked why he stopped working he related that he was essentially 
fired for not doing his job and also possibly for being suspected 
of stealing.  He stated he was "going to quit the job" 
regardless.  The examiner concluded the Veteran was not 
contending that his unemployment was due to his service-connected 
generalized anxiety disorder, although his symptoms did cause 
reduced reliability and productivity at a gainful occupation.  
The Board finds the Veteran's generalized anxiety disorder does 
not result in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension, including as secondary to a 
service-connected generalized anxiety disorder, is denied.  

The appeal seeking service connection for PTSD is dismissed.  

A disability rating in excess of 50 percent for generalized 
anxiety disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


